 

Exhibit 10.2

 

PURCHASE CONTRACT

TO PURCHASE PERSONAL PROPERTY

 



 

DATE: 9/26/2016     SALE: Esteban Coaloa, 100% Member of Akebia Investments, LLC
agrees to sell his membership interest in Akebia Investments, LLC, a Wyoming
Limited Liability Company, (“AI”), 205 S. Beverly Drive, Suite 205, Beverly
Hills, CA 90212 to Hubilu Venture Corporation, 205 S. Beverly Drive, Suite 205,
Beverly Hills, CA 90212. Included in the sale is the 100% ownership interest
that Akebia Investments, LLC owns of the property at 3711 S. Western Avenue
Street, Los Angeles, CA 90018. (“property”) Purchase Price is $890,000.00, based
on the following terms:     TERMS:  Hubilu Agrees to secure Esteban Coaloa by
recording a $710,000 AITD and Note at 6% interest only, $100,000 due in 1 year,
balance due by August 1st, 2019. AITD to be secured by property. After the
$100,000 is paid off, interest rate on the balance to decrease to 4% principal &
interest. In addition Esteban Coaloa is to receive $180,000 in convertible
preferred stock at $1.00 a share, convertible to common stock of Hubilu Venture
Corporation at lesser of $0.50c per share or a 10% discount to the average
closing price of the common for the 5 days prior to the date of conversion; 5%
dividend PIK.     CLOSING: Sale to close within 7 business days after
verification of all property documentation by buyer’s auditor.     TERMS: Due
Diligence is subject to verification of title, rental income and satisfaction of
audited results. Escrow Company to be Wilshire Escrow. Esteban Coaloa to
indemnify Hubilu Venture Corporation of any liability with respect to Akebia
Investments, LLC and its assets prior to closing escrow. Each party to pay its
own respective closing costs. Escrow fee is paid 50/50.

 

/s/ David Behrend   9/26/16   /s/ Esteban Coaloa   9/26/16 David Behrend, CEO  
Date:   Esteban Coaloa, Manager   Date: Hubilu Venture Corporation       Akebia
Investments, LLC                   /s/ Esteban Coaloa   9/26/16            
Date:        

 

 

 

 

